Case: 07-50967     Document: 00511213149          Page: 1    Date Filed: 08/24/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                              FILED
                                       No. 07-50967
                                                                           August 24, 2010

                                                                            Lyle W. Cayce
TIMOTHY MARK CAMERON ABBOTT,                                                     Clerk

                                                   Plaintiff-Appellant,
v.

JACQUELYN VAYE ABBOTT,

                                                   Defendant-Appellee.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:06-CV-359


                  ON REMAND FROM THE SUPREME COURT
                        OF THE UNITED STATES

Before KING, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
        The Supreme Court reversed the decision of this court in Abbott v. Abbott,
No. 08-645, —U.S.—, 130 S. Ct. 1983 (2010), and remanded for further
proceedings consistent with its opinion. We, in turn, REMAND the case to the
district court for further proceedings consistent with the opinion of the Court,




        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 07-50967   Document: 00511213149     Page: 2   Date Filed: 08/24/2010



                                No. 07-50967

including the consideration of the issues in Part IV of that opinion. We GRANT
the motion to recall the mandate issued on October 8, 2008.




                                      2